Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Rodney Lacy (Reg. No. 41,136 on 8/2/2022.


The application has been amended as follows: 

10 (Currently Amended).	A system comprising:
	a Software Defined Network (SDN) controller;
	a physical server;
	a management switch communicably coupled to the SDN controller and the physical server; and
	one or more Internet Protocol (IP) fabric switches communicably coupled to the physical server;
	wherein the SDN controller is configured to:
receive switch configuration information for the one or more IP fabric switches communicably coupled via the management switch,
discover the physical server communicably coupled to the management switch,
	receive, from the physical server via the management switch, server configuration information associated with one or more network interfaces coupling the physical server to an IP fabric switch of the one or more IP fabric switches,
determine, based at least in part on the server configuration information and the switch configuration information, an IP fabric configuration,
provide switch port configuration information to the one or more switches, wherein the switch port configuration information is based, at least in part, on the IP fabric configuration and configuration data indicating a user-assigned role for the physical server, and
provide server network interface configuration information to the physical server, wherein the server network interface configuration information is based, at least in part, on the IP fabric configuration and wherein the server network interface configuration information includes user-specified mapping data that maps one or more network interfaces of the physical server to one or more Virtual Local Area Networks (VLANs).


19 (Currently Amended).	A non-transitory computer-readable medium comprising instructions for causing a programmable processor executing a Software Defined Networking (SDN) controller to:
receive switch configuration information for one or more Internet Protocol (IP) fabric switches communicably coupled via a management switch;
discover a physical server communicably coupled to the management switch;
	receive, from the physical server, server configuration information associated with one or more network interfaces coupling the physical server to an IP fabric switch of the one or more IP fabric switches;
determine, based at least in part on the server configuration information and the switch configuration information, an IP fabric configuration;
provide switch port configuration information to the one or more IP fabric switches, wherein the switch port configuration information is based, at least in part, on the IP fabric configuration and configuration data indicating a user-assigned role assigned for the physical server; and
provide server network interface configuration information to the physical server, wherein the server network interface configuration information is based, at least in part, on the IP fabric configuration and wherein the server network interface configuration information includes user-specified mapping data that maps one or more network interfaces of the physical server to one or more Virtual Local Area Networks (VLANs).


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The applicant’s claims specify that a physical server is discovered by a first SDN controller.  The claims then specify server network interface configuration information is provided to the discovered physical server wherein this server network interface configuration information includes user-specified mapping data that maps one or more network interfaces of the physical server to one or more VLANs.  The Examiner applied U.S. Patent Application Publication Number 2013/0315096 by Shetty and U.S. Patent Application Publication Number 2015/0113145 to Walls in the parent application 16/396,095 to reject claims  (see parent case).  However, Shetty does not suggest a step of using user specified mapping data because in Shetty the system provides the personas based on characteristics of the discovered network that would support a particular server.  The user in Shetty has no influence on how interfaces of a physical server would be mapped.  The Wall reference suggests that a user may assign roles to physical server however it does suggest assigning interfaces of a physical server to one or more VLANs.  An updated search did not reveal any further art that would anticipate or make obvious the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442